UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6910



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

HENRY EVANS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CR-83-107-2)


Submitted:     January 23, 1996            Decided:   February 8, 1996


Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert James Wagner, Richmond, Virginia, for Appellant. Robert
William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Evans, CR-83-107-2 (E.D. Va. May 20, 1993; May 23, 1995). The mo-

tion to withdraw as counsel of record filed by Appellant's counsel

is granted. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2